DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 09/13/2022 is acknowledged.

Drawings
The drawings are objected to because  FIGURE 11 includes an index of symbols with A1con-A3con, which are different from B1con-B3con presented in the graph.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “simple parallel translation” in lines 2, and the underlying term is a relative term which renders the claim indefinite. The term “simple” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the limitation would be interpreted as “parallel translation.”
Claim 3 recites the limitation “gentle curves” in lines 2 and 4, and the underlying term is a relative term which renders the claim indefinite. The term “gentle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the limitation would be interpreted as “curves.”
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renz et al. (DE 3939352 A1, hereinafter Renz).
Regarding claim 1, the claim recites the limitations of “the bending die having a smooth shape formed by virtually and continuously moving, in three-dimensional space, a profile” (lines 1-2) and “the smooth shape is realized and created using a three-dimensional printing technique” (lines 5-6).  Of note, here, the underlying limitations would be interpreted as “product-by-process” limitations, and thus the patentability of the bending die having the smooth shape does not depend on its methods of production (see MPEP 2113 I.). For the purpose of examination, the technical feature with the underlying limitations would be interpreted as “a bending die having a smooth surface with a profile” and “the smooth shape is realized and created.” 
	Renz teaches a bending die (bending mold 2) for inset molding of a tube (pipe section 1) (¶ [0023]; FIGURE 1-4), the bending die 2 having 
a smooth shape (along a bending line 5, continuously connected cross-sectional shapes 10 with recesses 9)  formed by virtually and continuously moving, in three-dimensional space, a profile (cross-sectional shape 10) including a substantially circular-shaped first closed curve having a recess portion (recess 9) (¶ [0024]; FIGUREs 1-4), 
wherein an opening width (a cross-sectional inlet area 14) of the recess portion is shorter than a groove width (bending line 5) of the recess portion 9, a tube insetting portion (lower region 11, central region 12, and partially an upper region 13, corresponding to the cross-sectional shape 10 corresponding to the cross-section 4 of the inserted tube piece 1) is formed by the recess portion 9 (¶ [0024]; FIGURES 1-4), and 
the smooth shape is capable of being realized and created in real space using a three-dimensional printing technique (as shown in FIGUREs 1-4).
Regarding claim 2, Renz teaches that the virtual, continuous movement in three-dimensional space is simple parallel translation of the profile, a turning or tilting movement which is a combination of a change in a direction of a profile surface and parallel translation, a twisting movement which is a combination of in-plane rotation and parallel translation of the profile surface, or a combination of all these movements (FIGURE 1). Of note, here, the bending mold 2 as shown in FIGURE 1 includes the profile 10, at least, formed by the parallel translation, and the turning or tilting movement as recited in claim 2. 
Regarding claim 3, Renz teaches two regions (round transitions 18) adjacent to both sides of an opening of the recess portion of the profile are gentle curves or straight lines (¶ [0027]; FIGURE 4), and two regions adjacent to both sides of a rear-side section of the opening of the recess portion of the profile are gentle curves or straight lines (FIGURE 4). 
Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kane (US 20030042655 A1).
Regarding claim 1, the claim recites the limitations of “the bending die having a smooth shape formed by virtually and continuously moving, in three-dimensional space, a profile” (lines 1-2) and “the smooth shape is realized and created using a three-dimensional printing technique” (lines 5-6).  Of note, here, the underlying limitations would be interpreted as “product-by-process” limitations, and thus the patentability of the bending die having the smooth shape does not depend on its methods of production (see MPEP 2113 I.). For the purpose of examination, the technical feature with the underlying limitations would be interpreted as “a bending die having a smooth surface with a profile” and “the smooth shape is realized and created.” 
	Kane teaches a bending die (a combination of forming tracks 26, 32) for inset molding of a tube (tubing 16) (¶ [0020]-¶ [0023]; FIGUREs 3, 5, 6), the bending die having 
a smooth shape (along a channel 28 in the forming track) formed by virtually and continuously moving, in three-dimensional space, a profile (as shown in the cross-sectional views in FIGUREs 4A-4B) including a substantially circular-shaped first closed curve having a recess portion (channel 28) (¶ [0020]-¶ [0023]; FIGUREs 3, 4A-4B, 5, 6), 
wherein an opening width (distance B) of the recess portion is shorter than a groove width (inner dimension A) of the recess portion 28, a tube insetting portion is formed by the recess portion 28 (¶ [0020]-¶ [0022]; FIGUREs 4A-4B), and 
the smooth shape is capable of being realized and created in real space using a three-dimensional printing technique (as shown in FIGUREs 3, 4A-4B, 5, 6).
Regarding claim 2, Kane teaches that the virtual, continuous movement in three-dimensional space is simple parallel translation of the profile, a turning or tilting movement which is a combination of a change in a direction of a profile surface and parallel translation, a twisting movement which is a combination of in-plane rotation and parallel translation of the profile surface, or a combination of all these movements (FIGUREs 3, 5, 6). Of note, here, the forming tracks 26, 32 as shown in FIGUREs 3, 5, 6 includes the profile 28, at least, formed by the parallel translation, and the turning or tilting movement as recited in claim 2. 
Regarding claim 3, Kane teaches two regions (flanges 30) adjacent to both sides of an opening of the recess portion of the profile are gentle curves or straight lines, and two regions (flanges 30) adjacent to both sides of a rear-side section of the opening of the recess portion of the profile are gentle curves or straight lines (¶ [0020]-¶ [0021]; FIGUREs 3, 4A-4B, 5, 6). 
Regarding claim 4, Kane teaches that the bending die is formed by connecting a plurality of unit bending dies in series, wherein each of the unit bending dies has, at an end portion thereof, a connection (welding point 38) for connecting each of the unit bending dies to a unit bending die adjacent thereto (¶ [0023]: straight tracks 26 and curved tracks 32 are welded together at welding points 38 to create a modular forming track 36 of a desired shape; FIGURE 6). Of note, here, a connection is a cross-section of an end portion of each of the forming tracks, which is welded together.  
Regarding claim 7, the claim recites the limitation “the bending die is created by a three-dimensional printing technique using metal” (lines 1-2). Of note, here, the underlying limitation would be interpreted as “product-by-process” limitations, and thus the patentability of the bending die does not depend on its methods of production (see MPEP 2113 I.). For the purpose of examination, the technical feature with the underlying limitation would be interpreted as “the bending die is created using metal.”
Kane teaches that the bending die is capable of being created by a three-dimensional printing technique using metal (¶ [0006], ¶ [0023]: straight tracks 26 and curved tracks 32 are welded together at welding points 38 to create a modular forming track 36 of a desired shape; FIGURE 6). Of note, here, when straight tracks 26 and curved tracks 32, it is intrinsic that the tracks are created using metal.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Renz in view of Rottner et al. (US 3,562,860 A, hereinafter Rottner). 
Regarding claim 5, Renz teaches all the claimed limitations but does not specifically teach that the profile including the first closed curve internally includes a second closed curve composed of a closed curve, and a heat medium hole is formed by the second closed curve. 
Rottner teaches an apparatus for the manufacture of pipe bends of thermoplastic material by shoving a pipe section which has been heated up to the range of the optimum thermoforming temperature into a pipe bend mold (column 1 lines 28-32). The half 1 of the pipe bend mold is symmetric to the half 2 (i.e., the same as bending mold 2 of Renz and the bending die of instant claim 1), and a cross-section of the mold includes a position of the cooling and heating channels 6 (i.e., a second closed curve as recited in claim 5) (column 2 lines 48-56, column 3 lines 4-6; FIGURE 3).
Both Renz and Rottner teach a bending mold and a method for the manufacture of pipe bends by supplying heating and cooling to the mold during the bending process (Renz: ¶ [0001]; Rottner: abstract, column 1 lines 28-32). Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the bending mold of Renz to have a known heating-cooling channel therein around the tube to bend as taught by Rottner in order to yield known/predictable results or a reasonable expectation of successful results of actively controlling the temperature of the bending mold uniformly around the tube by controlling the temperature of a heating medium which flows in the channel (Rottner: derived from column 2 lines 48-56; FIGURE 3).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Renz and Rottner as applied to claim 5, and further in view of Hu (CN 206716868 U). 
Regarding claim 6, modified Renz teaches all the claimed limitations but does not specifically teach that the second closed curve has a protrusion therein.
Hu teaches a bending mold having an auxiliary heating structure therein (¶ [0002]). The mold 1 includes a heating channel on the outside of the mold channel 2, and the inner side wall of the heating channel is wavy (i.e., the second closed curve having a protrusion therein) so that the contact area of the heating channel 3 with hot water is greatly increased (¶ [0019]-¶ [0020]; FIGURE 1). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the heating channel (i.e., the second closed curve) of modified Renz to have a wavy structure as taught by Hu in order to yield known results or a reasonable expectation of successful results of obtaining an increased contact area of the heating channel with a hot medium flowing therethrough so as to effectively performing the temperature control (e.g., heating or cooling) of the mold and a forming tube therein in a shorter time (Hu: derived from ¶ [0020]).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barvinek (US 20180257292 A1) teaches a mold for furnace/steam bending of plastic or rubber tubes, which comprises a shaping labyrinth comprising at least two adjacent parts, each of which is provided at the end intended to connect to the adjoining part with a connecting flange for joining the adjacent parts of the labyrinth (abstract; FIGURE 1), and the mold is created by using a 3D printer (¶ [0010], ¶ [0020]).
Barnhouse (US 20050241714 A1) teaches an apparatus and method for shaping a hose (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744